Prospectus PACOX May 1, 2011 T. Rowe Price Capital Opportunity Fund–Advisor Class A diversified equity fund seeking long-term capital growth. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Capital Opportunity Fund–Advisor Class 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 11 Transaction Procedures and Special Requirements 15 Distribution, Shareholder Servicing, and Recordkeeping Fees 18 3 More About the Fund Organization and Management 20 More Information About the Fund and Its Investment Risks 23 Investment Policies and Practices 25 Disclosure of Fund Portfolio Information 32 Financial Highlights 32 4 Investing with T. Rowe Price Account Requirements and Transaction Information 36 Purchasing Additional Shares 38 Exchanging and Redeeming Shares 38 Rights Reserved by the Funds 36 T. Rowe Price Privacy Policy 37 SUMMARY Investment Objective The fund seeks to provide long-term capital growth by investing primarily in U.S. common stocks. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s Advisor Class Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50% Distribution and service (12b-1) fees 0.25% Other expenses 0.32% Total annual fund operating expenses 1.07% Fee waiver/expense reimbursement 0.03% a Total annual fund operating expenses after fee waiver/expense reimbursement 1.10% a a T.Rowe Price Associates, Inc. has agreed (through April 30, 2012) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses, and acquired fund fees ) that would cause the class’s ratio of expenses to average net assets to exceed 1.10%.
